COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                            §

 MARK A. BEALL,                                  §               No. 08-16-00213-CV

                       Appellant,                §                  Appeal from the

 v.                                              §            County Court at Law No. 2

 CENTRAL CITY AUSTIN CHURCH,                     §              of Travis County, Texas

                        Appellee.                §             (TC# C-1-CV-16-004298)

                                              §
                                            ORDER


       Pending before the Court is Appellant’s motion for an extension of time to file his
affidavit of indigence. The trial court signed the judgment on July 14, 2016, and Appellant filed
his notice of appeal and affidavit of indigence in the trial court on July 26, 2016. We find that
Appellant timely filed his notice of appeal and affidavit of indigence. Appellant’s request for an
extension of time to file his affidavit of indigence is denied as moot.


       IT IS SO ORDERED this 24th day of August, 2016.

                                              PER CURIAM


Before McClure, C.J., Rodriguez, and Hughes, JJ.